Order entered July 10, 1967 insofar as it dismissed the complaint as to defendant Russell unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Judgment entered June 13, 1967 unanimously affirmed, without costs. Same Memorandum as in Cantwell v. Russell (30 A D 2d 767) decided concurrently herewith. (Appeal from judgment and order of Onondaga Trial Term dismissing complaint in automobile negligence action.) Present — Bastow, P. J., Del Vecchio, Marsh, Witmer and Henry, JJ.